Case: 4:19-cr-00715-SRC-NAB Doc. #: 82 Filed: 01/22/21 Page: 1 of 2 PageID #: 181




                      THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

UNITED STATES OF AMERICA,                  )
          Plaintiff,                       )
                                           )       No. 4:19CR00715 SRC (NAB)
vs.                                        )
                                           )
FELIPE LORTHRIDGE,                         )
          Defendant.                       )


             MOTION FOR LEAVE TO FILE MOTION UNDER SEAL

       COMES NOW Defendant, by and though counsel, and requests that this Court

grant Defendant leave to file a Motion under seal. Defendant’s Motion contains protected

medical information that is not available to the general public and it is in the interest of

justice that the Motion not be included as a part of the public record.



                                           Respectfully Submitted,

                                           __/s/ Kim C Freter___________________
                                           Kim C. Freter #47777MO
                                           Assistant Federal Defender
                                           650 Missouri Ave, Rm G-10A
                                           East St. Louis, IL 62201
                                           Telephone: (618)482-9050
                                           Kim_Freter@fd.org


                                           ATTORNEY FOR DEFENDANT



                               CERTIFICATE OF SERVICE




                                               1
Case: 4:19-cr-00715-SRC-NAB Doc. #: 82 Filed: 01/22/21 Page: 2 of 2 PageID #: 182




       I do hereby certify that a copy of the foregoing was delivered to the Attorney for
the Government, Mr. Gregory Goodwin, the Court’s electronic filing system on this 22nd
day of January, 2021.

                                         __/s/ Kim C Freter__________________
                                         Attorney for Defendant




                                            2
